Per Curiam.
This was an action to recover damages for personal injuries resulting from a collision between two street cars operated by the defendant company. The amount of the damage to which the plaintiff was entitled was the only issue in the case. The jury returned a verdict in his favor in the sum of $25,544, but on motion of the defendant the court granted a new trial unless the plaintiff would remit from the verdict all sums in excess of $6,544. The plaintiff refused to remit, and a new trial was ordered. From, this order the plaintiff has appealed.
Taking the view of the testimony most favorable to the appellant, both as to the extent of his injuries and as to the impairment of his earning capacity, we are convinced that the verdict of the jury was excessive, and that the court was amply justified in granting a new trial unless a substantial remission from the verdict was made. In view of a retrial of the case, we deem it improper to determine at this time whether the verdict as reduced by the trial court was too large or too small, and refrain from expressing any opinion on that question; but, finding no e ror in the record, the judgment is affirmed.